          Case 2:18-cv-02344-JAM-AC Document 27 Filed 05/07/19 Page 1 of 7


1    SHOOK HARDY & BACON L.L.P.
     AMIR NASSIHI (SBN 235936)
2    anassihi@shb.com
     One Montgomery, Suite 2600
3    San Francisco, CA 94104
     Telephone: 415.544.1900
4    Facsimile: 415.391.0281
5    SHOOK HARDY & BACON L.L.P.
     STEVEN D. SODEN (admitted pro hac vice)
6    ssoden@shb.com
     2555 Grand Boulevard
7    Kansas City, MO 64108
     Telephone: 816.474.6550
8    Facsimile: 816.421.5547
9    Attorneys for Defendant
     SCHELL & KAMPETER, INC. d/b/a
10   DIAMOND PET FOODS
     (also improperly named as Diamond Pet Foods Inc.)
11

12                                  UNITED STATES DISTRICT COURT
13                                 EASTERN DISTRICT OF CALIFORNIA

14   RICHARD DAVID CLASSICK, JR.,                          Case No. 2:18-cv-02344-JAM-AC
     individually and on behalf of all others similarly
15   situated,
                                                           DEFENDANT’S NOTICE OF MOTION
16                  Plaintiff,                             AND MOTION TO DISMISS PLAINTIFF’S
                                                           THIRD AMENDED CLASS ACTION
17   v.                                                    COMPLAINT IN PART
18   SCHELL & KAMPETER, INC. d/b/a                         Date:    July 16, 2019
     DIAMOND PET FOODS, and DIAMOND PET                    Time:    1:30 p.m.
19   FOODS INC.,                                           Dept:    Courtroom 6, 14th Floor
                                                           Judge:   Hon. John A. Mendez
20                  Defendants.
                                                           Complaint Filed:
21                                                         August 28, 2018
22                                                         First Amended Complaint Filed:
                                                           September 5, 2018
23
                                                           Second Amended Complaint Filed:
24                                                         October 18, 2018
25                                                         Third Amended Complaint Filed:
                                                           April 9, 2019
26
27

28

                                                          NOTICE OF MOTION AND MOTION TO DISMISS TAC
                                                                            Case No. 2:18-cv-02344-JAM-AC
         Case 2:18-cv-02344-JAM-AC Document 27 Filed 05/07/19 Page 2 of 7


 1                                 NOTICE OF MOTION AND MOTION

 2           PLEASE TAKE NOTICE that on July 16, 2019, at 1:30 p.m. or as soon thereafter as the

 3   matter may be heard, in Courtroom 6, of the U.S. District Court located at 501 I Street, Sacramento,

 4   CA 95814, Schell & Kampeter, Inc. d/b/a Diamond Pet Foods (also improperly named as Diamond

 5   Pet Foods Inc.) will and hereby does move the Court for an order dismissing Plaintiff’s equitable

 6   claims with prejudice.

 7           This Motion is made pursuant to Rule 12(b)(6) on the grounds that: Plaintiff has alleged no

 8   basis for equitable relief.

 9           This Motion is made following several conferences of counsel pursuant to this Court’s

10   standing order, the most recent of which took place on May 6, 2019. Prior conferrals took place in

11   March 2019.

12           The Motion is based on this Notice, the Memorandum of Points and Authorities, the

13   pleadings and documents on file, and such other evidence and argument as may be presented at the

14   hearing on this Motion.

15

16   Dated: May 7, 2019                              Respectfully submitted,
                                                     SHOOK, HARDY & BACON L.L.P.
17
                                                     By: /s/ Amir M. Nassihi
18                                                          AMIR M. NASSIHI
19                                                   Attorneys for Defendant
                                                     SCHELL & KAMPETER, INC. d/b/a
20                                                   DIAMOND PET FOODS (also improperly
                                                     named as Diamond Pet Foods Inc.)
21

22

23

24

25

26
27
28

                                                    1 NOTICE OF MOTION AND MOTION TO DISMISS TAC
                                                            CASE NO. 2:18-CV-02344-JAM-AC
          Case 2:18-cv-02344-JAM-AC Document 27 Filed 05/07/19 Page 3 of 7


1    SHOOK HARDY & BACON L.L.P.
     AMIR NASSIHI (SBN 235936)
2    anassihi@shb.com
     One Montgomery, Suite 2600
3    San Francisco, CA 94104
     Telephone: 415.544.1900
4    Facsimile: 415.391.0281
5    SHOOK HARDY & BACON L.L.P.
     STEVEN D. SODEN (admitted pro hac vice)
6    ssoden@shb.com
     2555 Grand Boulevard
7    Kansas City, MO 64108
     Telephone: 816.474.6550
8    Facsimile: 816.421.5547
9    Attorneys for Defendant
     SCHELL & KAMPETER, INC. d/b/a
10   DIAMOND PET FOODS
     (also improperly named as Diamond Pet Foods Inc.)
11

12                                  UNITED STATES DISTRICT COURT
13                                 EASTERN DISTRICT OF CALIFORNIA

14   RICHARD DAVID CLASSICK, JR.,                         Case No. 2:18-cv-02344-JAM-AC
     individually and on behalf of all others similarly
15   situated,
                                                          DEFENDANT’S MEMORANDUM OF
16                  Plaintiff,                            POINTS AND AUTHORITIES IN
                                                          SUPPORT OF MOTION TO DISMISS
17   v.                                                   PLAINTIFF’S THIRD AMENDED CLASS
                                                          ACTION COMPLAINT IN PART
18   SCHELL & KAMPETER, INC. d/b/a
     DIAMOND PET FOODS, and DIAMOND PET                   Date:    July 16, 2019
19   FOODS INC.,                                          Time:    1:30 p.m.
                                                          Dept:    Courtroom 6, 14th Floor
20                  Defendants.                           Judge:   Hon. John A. Mendez
21                                                        Complaint Filed:
                                                          August 28, 2018
22
                                                          First Amended Complaint Filed:
23                                                        September 5, 2018
24                                                        Second Amended Complaint Filed:
                                                          October 18, 2018
25
                                                          Third Amended Complaint Filed:
26                                                        April 9, 2019
27

28

                                                             MEMORANDUM ISO MOTION TO DISMISS TAC
                                                                        Case No. 2:18-cv-02344-JAM-AC
           Case 2:18-cv-02344-JAM-AC Document 27 Filed 05/07/19 Page 4 of 7


 1                                             INTRODUCTION

 2           Plaintiff Richard David Classick, Jr. amended his complaint in an effort to comply with the

 3   Court’s order to properly plead his equitable claims. Plaintiff has failed to do so. Accordingly,

 4   because Plaintiff alleges no basis for equitable relief, his equitable claims should be dismissed.

 5                                             BACKGROUND

 6           On March 21, 2019, this Court entered an order granting in part and denying in part

 7   Defendant Schell & Kampeter, Inc., d/b/a Diamond Pet Foods’ (“Diamond”)1 Motion to Dismiss

 8   Plaintiffs’ Second Amended Class Action Complaint. ECF No. 23. In relevant part, the Order

 9   granted Diamond’s Motion as to Plaintiff’s claims for equitable remedies with leave to amend. Id. at

10   18.

11                                           LEGAL STANDARD

12           To survive a Rule 12(b)(6) motion, a complaint must allege facts setting forth a plausible

13   claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009); Bell Atlantic Corp. v. Twombly, 550

14   U.S. 544, 555 (2007). Labels, conclusions, blanket assertions, and recitations of a claim’s legal

15   elements are not “facts” and need not be accepted as true. Iqbal, 556 U.S. at 678–79; Twombly, 550

16   U.S. at 555. It is not enough to allege facts “merely consistent with” liability. Iqbal, 556 U.S. at 678;

17   Twombly, 550 U.S. at 557. The facts must show a viable claim without speculation. Svenson v.

18   Google, Inc., No. 13-cv-04080-BLF, 2015 WL 1503429, *2 (N.D. Cal. Apr. 1, 2015).

19                                               ARGUMENT

20   I.      Plaintiff has not alleged any basis for equitable relief.

21           Plaintiff still has no basis for equitable relief, which he again seeks under the CLRA, FAL,

22   UCL and a general demand in the prayer for relief. TAC ¶¶ 133, 141, 149-150; see Korea Supply

23   Co. v. Lockheed Martin Corp., 29 Cal. 4th 1134, 1144 (2003) (UCL authorizes only equitable relief).

24   The Court dismissed Plaintiff’s equitable remedy claims because (1) Plaintiff pled his theories for

25   equitable remedies and monetary relief jointly rather than as alternatives and (2) Plaintiff failed to

26
27
     1
28    Schell & Kampeter, Inc. d/b/a Diamond Pet Foods was also improperly named as Diamond Pet
     Foods Inc.
                                                      1        MEMORANDUM ISO MOTION TO DISMISS TAC
                                                               CASE NO. 2:18-CV-02344-JAM-AC
         Case 2:18-cv-02344-JAM-AC Document 27 Filed 05/07/19 Page 5 of 7


 1   allege that he “want[s]to purchase the product in the future.” ECF No. 23 at 17. The TAC does not

 2   fix either deficiency.

 3          First, alternative pleading is permitted, as this Court recognized in its Order, but “where [as

 4   here] an equitable relief claim relies upon the same factual predicate as a plaintiff’s legal causes of

 5   action, it is not a true alternative theory of relief but rather is duplicative of those legal causes of

 6   action.” Madrigal v. Hint, Inc., No. 17-02095-VAP, 2017 WL 6940533, at *4 (C.D. Cal. Dec. 14,

 7   2017) (dismissing equitable-relief demands under the UCL and CLRA); Fonseca v. Goya Foods

 8   Inc., No. 16-cv-02559-LHK, 2016 WL 4698942, at *7 (N.D. Cal. Sept. 8, 2016) (same); In re Ford

 9   Tailgate Litig., No. 11-cv-2953-RS, 2014 WL 1007066, at *5 (N.D. Cal. Mar. 12, 2014) (same). “It

10   is a basic doctrine of equity jurisprudence that courts of equity should not act . . . when the moving

11   party has an adequate remedy at law and will not suffer irreparable injury if denied equitable relief.”

12   Morales v. Trans World Airlines, Inc., 504 U.S. 374, 381 (1992). As the Ninth Circuit has held,

13   plaintiffs are “required to plead the inadequacy of their legal remedies” to pursue equitable claims.

14   Philips v. Ford Motor Co., 726 F. App’x 608, 609 (9th Cir. 2018) (“The equitable remedies available

15   under the [UCL] are ‘subject to fundamental equitable principles, including inadequacy of the legal

16   remedy.’”) (internal citation omitted).

17          Here, Plaintiff seeks legal damages for negligent misrepresentation, breach of warranty and

18   generally in his prayer for relief. See, e.g., TAC ¶¶ 124, 163, PRAYER FOR RELIEF I. If he

19   succeeds, legal remedies will compensate him for all his alleged harm. See, e.g., Gardner v. Safeco

20   Ins. Co. of Am., No. 14-02024, 2014 WL 2568895, at *7-8 (N.D. Cal. June 6, 2014) (holding

21   contract remedy was adequate.). But Plaintiff does not allege any facts showing why his available

22   legal remedy is inadequate with respect to his CLRA, FAL and UCL claims which are premised on

23   the same facts. See Philips, 726 F. App’x at 609 (affirming dismissal of UCL and CLRA claims for

24   equitable relief when the plaintiff had not alleged the inadequacy of legal remedies); Gonzalez v.

25   Ford Motor Co., No. CV 19-652 PA, 2019 WL 1364976, at *6 (C.D. Cal. Mar. 22, 2019)

26   (dismissing UCL claim because it was based on the same conduct alleged to violate the Song-

27   Beverly Act and thus an adequate legal remedy was available). Nor does Plaintiff’s ultimate success

28   (or failure) on those legal claims affect the analysis. “In the Ninth Circuit, the relevant test is

                                                      2       MEMORANDUM ISO MOTION TO DISMISS TAC
                                                              CASE NO. 2:18-CV-02344-JAM-AC
         Case 2:18-cv-02344-JAM-AC Document 27 Filed 05/07/19 Page 6 of 7


 1   whether an adequate damages remedy is available, not whether the plaintiff elects to pursue it, or

 2   whether she will be successful in that pursuit.” Mullins v. Premier Nutrition Corp., No. 13-cv-

 3   01271-RS, 2018 WL 510139, at *2 (citing McKesson HBCO, Inc. v. New York State Common Ret.

 4   Fund, Inc., 339 F.3d 1087 (9th Cir. 2003)); see also Madrigal, 2017 WL 6940534, at *5 (“[S]hould

 5   plaintiffs ultimately be unable to recover under either a contract or tort theory, it does not mean a

 6   legal remedy was unavailable, thereby justifying an equitable remedy, but only that their claim lacks

 7   merit”) (quotations omitted)). Therefore, Plaintiff’s request for equitable relief should be dismissed,

 8   as the majority of district courts facing this issue have held.

 9          Second, Plaintiff still has not alleged a desire to purchase the product in the future. He

10   alleges only that he “would purchase” the products again under certain conditions. TAC ¶ 19. That

11   is not good enough even under Davidson v Kimberly-Clark Corp., 889 F.3d 956, 971 (9th Cir. 2018).

12   See, e.g., Lanovaz v. Twinings N. Am., 726 F. App’x 590 (9th Cir. June 6, 2018) (applying Davidson;

13   holding allegation that plaintiff “would ‘consider buying’” product was not enough); Rugg v.

14   Johnson & Johnson, 2018 WL 3023493, at *7 (N.D. Cal. June 18, 2018) (also rejecting “would

15   consider” allegation).

16          Even if Plaintiff had alleged he desires to purchase the products again in the future, that

17   would still not have been good enough without supporting facts, which he does not provide. “Such

18   ‘some day’ intentions—without any description of concrete plans or indeed any specification of

19   when the some day will be—do not support a finding of the ‘actual or imminent’ injury that our

20   cases require.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 564 (1992) (emphasis original).

21   “Imminent” is an elastic term, but “[i]t has been stretched beyond the breaking point when, as here,

22   the plaintiff alleges only an injury at some indefinite future time, and the acts necessary to make the

23   injury happen are at least partly within the plaintiff’s own control.” Id. at 565 n.2. A “mere

24   profession of … intent” is therefore not enough. Id. Davidson stretched the standing requirement

25   about as far as it will go, but could not have stretched it further than Lujan allows. Plaintiff’s claim

26   would fail, therefore, even if he had actually alleged an intent to purchase in the future. See, e.g.

27   Levay v. AARP, Inc., No. 17-09041 DDP (PLAx), 2018 WL 3425014, at *3 (C.D. Cal. 2018)

28   (applying Davidson and citing Lujan; holding that “a bare allegation of intent to purchase will not

                                                        3       MEMORANDUM ISO MOTION TO DISMISS TAC
                                                                CASE NO. 2:18-CV-02344-JAM-AC
         Case 2:18-cv-02344-JAM-AC Document 27 Filed 05/07/19 Page 7 of 7


 1   do.”); Beckman v. Wal-Mart Stores, Inc., No. 17-cv-02249-BAS-BLM, 2018 WL 2717659, at *3

 2   (S.D. Cal. June 5, 2018) (dismissing because plaintiff did not allege facts necessary to support

 3   Davidson argument). But he has not. He alleges only that he would, under certain conditions, and

 4   that does not state a claim.

 5                                             CONCLUSION

 6          For the foregoing reasons, Plaintiff’s equitable claims should be dismissed in their entirety.

 7   Because this is Plaintiff’s third amended complaint, the claims should be dismissed with prejudice.

 8   Dated: May 7, 2019                              Respectfully submitted,
                                                     SHOOK, HARDY & BACON L.L.P.
 9
                                                     By: /s/ Amir M. Nassihi
10                                                          AMIR M. NASSIHI
11                                                   Attorneys for Defendant
                                                     SCHELL & KAMPETER, INC. d/b/a
12                                                   DIAMOND PET FOODS (also improperly
                                                     named as Diamond Pet Foods Inc.)
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
28

                                                     4       MEMORANDUM ISO MOTION TO DISMISS TAC
                                                             CASE NO. 2:18-CV-02344-JAM-AC
